Title: To John Adams from Samuel Osgood, 23 October 1775
From: Osgood, Samuel
To: Adams, John


     
      
       23 Oct. 1775
      
     
     Without apologizing for interrupting you a short Moment I have to inform you that Genl. Frye not receiving any Intelligence respecting himself, and being informed that Genl. Washington had received Word from the Honorable Congress that the Appointment of another Brigadier was suspended for the present, he left us about the 10th of Octr. unable to account for his not having any particular Intelligence. But when he arriv’d at Cambridge the Mistery was partly unfolded by Mr. Mifflin who had, in a Letter received a Paragraph to this Purport “In Congress we have had some warm Words respecting a Brigadier General. A southern Gentleman was put up but did not obtain some of the southern Gentlemen themselves not voting for him,” from which Genl. Frye draws this Conclusion “that for Peace and Unitys sake our worthy Members would not push the Matter; after a short Suspension of the Affair a more favourable Moment might offer itself.” Thus it stands in Genl. Fryes Mind who doubts not your Inclination to serve him if it may be done consistent with his above Inference otherwise he desires it not.
     The Army is in good Spirits and enjoys unusual Health: prospered and protected by Heaven as we have hitherto been can we but succeed when we have drawn the Sword from the purest Principles of Virtue, to defend the noblest of Causes? Forbid the Tho’t that we should sink and Tyranny be indomitable.
     If the Cloud thikens with impenetrable Darkness we shall have the Pleasure to fight in the Shade.
     New England is the Nusery of brave and hardy Men. She alone Stems the intended rapid Progress of our unnatural Enemy, as yet, and from the Specimen we have had of the Riffle Men I can but conclude she must do it. Genl. Lee wishes they were all in Boston. Genl. Gates says before we have any Action let the Rifle Men be removed to a Distance from the Camp. A Number of them have deserted and gone over to the Enemy.
     With the Assistance of the Wealth of the southern Governments the continental Congress will long support in the Field a numerous and brave Army. I am not insensible, that not a Tory Province upon the Continent that has been by Appearance so tho’roughly contemned as ours. It is hard to see it trampled upon by her Sisters, when every Circumstance serves to corroborate the mental Evidence that not one of them all would have received the Shock and bore it with unshaken and unyielding Bravery as ours has done.
     But Sir, the Cause we are engaged in peremptorily forbids all Jealousy which is the King Demon of all Tormentors. It is an indisputable Fact that our southern Brethren have not annexed the same Ideas to the Word Liberty as yet that we have neither have we annexed the same to the Words, Honor, Politeness and Dominion which has not a Tendency to make us the most cordial and unreserved Friends: But I hope all these Things will be winked out of Sight till Peace is established upon a solid Basis.
     The famous Waters Machine from Connecticutt is every Day expected in Camp. It must unavoidably be a clumsy Business as its Weight is about a Tun. I wish it might succeed and the Ships be blown up beyond the Attraction of the Earth for it is the only Way or Chance they have of reaching St. Peters Gate.
     I am, Sir, extremely sorry it was not in Genl. Wards Power to treat the Honorable Committee from Congress with those Marks of Friendship and Politeness which would have afforded him much Satisfaction. In not doing which he cannot be tho’t deficient. Very soon after their Arrival he had the Pleasure to wait upon them at the General’s and asked them separately and repeatedly to afford him an Opportunity of waiting upon them at Roxbury. Genl. Ward was again called to Cambridge before they had finished their Business and then told Genl. Washington that by his other Invitation he meant to have them dine with him and renewed the Request (Genl. Washington and Family also I suppose). His Excellency told Genl. Ward after the Business was finished he would give him Intelligence of it. The Day they had about compleated their affairs I was at his Excellency’s and heard him inform the Gentlemen that they were to dine with Gen. Ward the next Day. After this the Connecticutt Officers in Camp at Roxbury sent an Invitation to his Excellency and the Honorable Committee to dine with them upon Turtle the next Day. Compliments were returned and the Invitation accepted. Genl. Ward told Colo. Harrison and Mr. Lynch after they came to Roxbury he expected them to dine with him: they both told him they did not know but they were to dine with him till they had got to Roxbury. They took the Invitation to be the same. The next Day they were to set out upon their Journey.
     I should be very unwilling to suppose that it was designed to place Genl. Ward in such a Light to the Honorable Committee as to make him appear deficient in Point of good Manners. These Affairs give no small Pain and Uneasiness. Was he sure the Conduct was pointed he would choose to Leave the Service. For before this his Tho’ts were employed upon the Subject of Resignation by Reason of his Ill state of Health. The Service is very Burthensome But especially the two or three first Months since which Genl. Ward has never enjoyed scarecly a tolerable State of Health and I fear it will Occasion his Resignation sooner or later doubt not but he then laid the Foundation for those consequent Disorders which will long trouble him. His Health would not permit him to tarry now was not the Cause the best that ever any Person was engaged in (Vizt.) that of preserving for himself and Family the civil and sacred Rights and Priviledges which God and Nature have bestowed upon him, and not only so but infinitely more, those of a Country extensive and formed to flourish, however it may be marked out for the Rod of Chastisment and Life and Property may be sported with as Objects of little or no Value. But an immutable Enemy to Tyrants and tyrannical Measures he is willing to Sacrifice his own Peace and Quiet and devote himself to sufferings that others may not after him inherit Chains and Slavery. I am Sir your most obedient Humble Servt.,
     
      Samuel Osgood junr.
     
     
      N.B. a Week after the Gentlemen arrived Genl. Ward received your Favor. His Ill State of Health will not permit him to write in Return therefor, is much obliged to you for it.
      P.S. Pardon me I did not expect to write half so much.
     
    